Citation Nr: 1135874	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to chemical dioxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in the Republic of Vietnam from June 19, 1968 through June 11, 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's current skin cancer is related to his active military service.


CONCLUSION OF LAW

Skin cancer was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including cancer, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010)).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he developed skin cancer as a result of military service, to include as due to exposure to Agent Orange.  The evidence of record reveals that the Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  However, basal cell carcinoma or melanoma is not a presumptive disorder under 38 C.F.R. § 3.309(e).  Consequently, the Veteran does not have a disability that would warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records are negative for any diagnosis of carcinoma of any kind or skin condition.  His January 1968 entrance examination and an October 1969 inservice examination indicated no skin abnormalities.

After separation from service, private medical records from Vanderbilt University Medical Center reflect that the Veteran underwent a surgical procedure to remove large ulcerated and rapidly growing aggressive basal cell carcinoma of the left preauricular area in November 1996 after an October 1996 biopsy confirmed the diagnosis of basal cell carcinoma.

A February 2006 VA dermatology report noted the Veteran's history of melanoma in the left cheek.  It was noted that the Veteran was referred so that he could establish care in dermatology for regular skin checks.  He complained of two cysts located on the right cheek and left upper back.  He stated that they became bothersome because of the size but were not draining or tender.  The assessment was a history of melanoma with no recurrence.

A June 2006 VA treatment report noted a history melanoma in 1999 on the cheek, with no recurrence.

A January 2007 VA treatment report listed the Veteran's history of melanoma of the hands and face.

During his July 2009 hearing before the Board, the Veteran testified that he first sought medical treatment for his skin condition in the early 1980s when a skin lesion was developing over the years on his jaw.  He also had some small skin lesions taken off his forehead in the Vanderbilt medical facility.  Additionally, there was an open lesion on the Veteran's left cheek that was bleeding, which was found to be malignant on biopsy.  He went to VA for treatment and was sent to an outside dermatologist to remove it.  The Veteran also stated that he was exposed to Agent Orange on a daily basis while he was serving near the Mekong River in Vietnam and that he believed that exposure to Agent Orange caused his current skin condition.

The Veteran was afforded a VA skin examination in January 2010.  The Veteran reported that growing up his family owned a small farm but he usually wore a hat and never had blistering sunburns.  He was drafted into the Army at the age of 20 and served in Vietnam.  His military duties included heavy equipment operator, guard, and various other duties outdoors.  He spent most of his time in Vietnam in the sun, without a hat or a shirt.  The Veteran reported that he sustained multiple severe blistering sunburns during that time.  After military discharge, the Veteran reported that his jobs were mostly in an office.  The examiner noted that it was relevant that he was not aware of anyone in his family who had any skin cancers.  The Veteran stated that he had something removed from his back while in service.  The examiner was not sure whether that was skin cancer as there was no pathology report in reviewing the Veteran's records dating back to the 1960s.  The Veteran reported that he had another skin cancer removed by Dr. A. in 1973 at the age of 26, and a second skin cancer at the age of 29, which he believed was on the right forehead.  Since that time, the Veteran had several other skin cancers and reported a history of melanoma on the left jaw area.  The examiner noted that the Veteran's claims file did not have any records of skin cancer removal from the 1970s and the only documentation was from October 1996, at which time basal cell carcinoma was removed from the Veteran's left preauricular area.  Since that time, the examiner noted that the Veteran had at least one other skin cancer, which presumably was a melanoma in 1999.

On physical examination, the Veteran did not have a lot of the sequelae of chronic sun exposure, very few solar lentigines, very little true solar elastosis, and no actinic erythema.  The VA examiner was able to find three scars on the Veteran's face on the left preauricular area and at the angle of the mandible.  There was also a scar on the left hairline and on the right forehead.  There were also two scars which appeared to be surgical on the left back, one contiguous with a lipoma, which the examiner hypothesized to be the lesion that was removed in Vietnam and might have been lipoma had recurred.  The impressions were basal cell carcinoma of the left preauricular; history of nonmelanoma skin cancers; history of melanoma skin cancers; and actinic keratoses.  The examiner noted that the Veteran had a history of skin cancers, per his report, first in 1973, at the age of 26, and another one at the age of 29, which was "extremely young to be diagnosed with nonmelanoma skin cancers."  The examiner further noted that the Veteran did not have a family history positive for skin cancers, and the skin itself did not appear to be extensively actinically damaged, which argued against a generic predisposition to skin cancers, or to extremely excessive sun exposure outside of the military.  The VA examiner opined that although it was difficult to quantify how much of the Veteran's time in service contributed to the development of these skin cancers, "the sun exposure during [the Veteran's] time in Vietnam is as likely as not to have caused these skin cancers."  The examiner stated that this opinion was based on the following factors:

            1.  Young age at the development of these lesions.
            2.  Lack of family history, and lack of personal history.
3.  Condition of skin in areas that have not had skin cancers.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has skin cancer, which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed recurring basal cell carcinoma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for a disability compensation).  Furthermore, the medical evidence of record links the Veteran's skin cancer to his military service.  The November 2010 VA examiner provided an opinion that "the sun exposure during [the Veteran's] time in Vietnam is as likely as not to have caused these skin cancers."  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record.  While the VA examiner appears to have relied on the Veteran's reported history in formulating the conclusion, the examiner also indicated that the Veteran's claims file was reviewed.  Moreover, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the extent of sun exposure in service, as well as the circumstances of his service in Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His lay statements are competent evidence as to symptoms capable of lay observation, such as blistering sunburns or skin lesions during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further, the Board finds that the Veteran's testimony and reports of blistering sunburns and skin lesions removed shortly after service to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements as his statements are consistent with the other evidence of record.  The Veteran's Form DD-214 indicates that the Veteran was stationed in Vietnam as a heavy vehicle driver from June 1968 to June 1969.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the circumstances of his service, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran currently has skin cancer, which was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for skin cancer is warranted.



ORDER

Service connection for skin cancer is granted.



____________________________________________
L. M.  BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


